              Case 4:19-cr-00774-DC Document 5 Filed 11/14/19 Page 1 of 4

                                                                                   FILED
                                UNITED STATES DISTRICT COURT                          NOV 14   2019
                                 WESTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA,

                         Plaintiff,
                                       PECOS DIVISION

                                                         u!u
                                                    INDICTMENT
                                                                           74uL
                                                     [Vio: 18 U.S.C. § 1466(A), Obscene visual
                                                    representations of the sexual abuse of
                                                    children; 18 U.S.C. § 1462, Importation or
 THOMAS ALAN ARTHUR,                                transportation of obscene matters; 18 U.S.C. §
                                                    1466, Engaging in the Business of Selling or
                                                    Transferring Obscene Matter]

                         Defendant.

          The Grand Jury Charges:

                                             Count One
                                       [18 U.S.C. § 1466A(1)(a)]

          On or about October 24, 2019, in the Western District of Texas, the Defendant,

                                      THOMAS ALAN ARTHUR,

did knowingly produce, distribute, receive, and possess with the intent to distribute, a visual

depiction of any kind, including a drawing that depicts a minor engaging in sexually explicit

conduct and is obscene, to-wit: a drawing a of a prepubescent female engaged in the lascivious

exhibition of the genitals or pubic area.

         A violation of Title 18, United States Code, Section 1466A(1)(a), Section 2, and Pinkerton

v.   United States, 328 U.S. 640 (1946).

                                                Count Two
                                             [18 U.S.C. § 14621

         On or about October 24, 2019, in the Western District of Texas, the Defendant,

                                      THOMAS ALAN ARTHUR,

aided and abetted by others, knowingly used an interactive computer service for carriage in
            Case 4:19-cr-00774-DC Document 5 Filed 11/14/19 Page 2 of 4



 interstate and foreign commerce, an obscene matter, to-wit: obscene story   1.

        A violation of Title 18, United States Code Section 1462 Section 2, and Pinkerton       v.

 United States, 328 U.S. 640 (1946).

                                               Count Three
                                            [18 U.S. C. § 1462]

        On or about October 24, 2019, in the Western District of Texas, the Defendant,

                                       THOMAS ALAN ARTHUR,

 aided and abetted by others, knowingly used an interactive computer service for carriage in

 interstate and foreign commerce, an obscene matter, to-wit: obscene story 2.

        A violation of Title 18, United States Code, Section 1462 Section 2, and Pinkerton     v.

 United States, 328 U.S. 640 (1946).

                                               Count Four
                                           [18 U.S.C. § 1462]

        On or about October 24, 2019, in the Western District of Texas, the Defendant,

                                       THOMAS ALAN ARTHUR,

aided and abetted by others, knowingly used an interactive computer service for carriage in

interstate and foreign commerce, an obscene matter, to-wit: obscene story 3.

       A violation of Title 18, United States Code, Section 1462, Section 2, and Pinkerton     v.

United States, 328 U.S. 640 (1946).

                                              Count Five
                                           [18 U.S.C. § 14621

       On or about October 24, 2019, in the Western District of Texas, the Defendant,

                                       THOMAS ALAN ARTHUR,

aided and abetted by others, knowingly used an interactive computer service for carriage in

interstate and foreign commerce, an obscene matter, to-wit: obscene story 4.
            Case 4:19-cr-00774-DC Document 5 Filed 11/14/19 Page 3 of 4



        A violation of Title 18, United States Code, Section 1462, Section 2, and Pinkerton       v.

 Un ited States, 328 U.S. 640 (1946).

                                                Count Six
                                           [18 U.S.C. § 1462]

        On or about October 24, 2019, in the Western District of Texas, the Defendant,

                                        THOMAS ALAN ARTHUR,

aided and abetted by others, knowingly used an interactive computer service for carriage in

interstate and foreign conunerce, an obscene matter, to-wit: obscene story 5.

        A violation of Title 18, United States Code, Section 1462, Section 2, and Pinkerton      v.

Un ited States, 328 U.S. 640 (1946).

                                              Count Seven
                                           [18 U.S.C. § 1466]

        From on or about January 1, 1996 to on or about November 7, 2019, in the Western District

of Texas, and elsewhere, the Defendant,

                                        THOMAS ALAN ARTHUR,

aided and abetted by others, was engaged in the business of selling and transferring obscene

matter, and knowingly received and possessed with the intent to distribute obscene stories and

drawings of minors engaging in sexually explicit conduct, which was shipped and transported in

interstate and foreign commerce.

       A violation of Title 18, United States Code, Section 1466, Section 2, and Pinkerton       v.

Un ited States, 328 U.S. 640 (1946).

     NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                        [See Fed. R Crim. P. 32.21
                                               I.

                         Obscenity Violations and Forfeiture Statutes

       As a result of the foregoing criminal violation set forth in Counts One through Seven the
           Case 4:19-cr-00774-DC Document 5 Filed 11/14/19 Page 4 of 4



United States of America gives notice of its intent to seek the forfeiture of certain property subject

to forfeiture, upon conviction, and pursuant to Fed. R. Crim. P. 32.2 and Title 18 U.S.C.          §

1467(a)(1), (2), and (3), which states:

       Title 18 U.S.C. § 1467. criminal forfeiture
              (a) Property subject to criminal forfeiture.-A person who is convicted of
               an offense involving obscene material under this chapter shall forfeit to the
               United States such person's interest in -
                       (1) any obscene material produced, transported, mailed, shipped or
                      received in violation of this chapter;
                      (2) any property, real or personal, constituting or traceable to gross
                      profits or other proceeds obtained from such offense; and
                      (3) any property, real or personal, used or intended to be used to
                      commit or to promote the commission of such.




                                              A True Bill.
                                                Orna      signed by the
                                            foreperson of the Grand Jury

                                           Foreperson

JOHN F. BASH
United States Attorney

L1iU            i?2s9iøi
MONICA R. MORRISON
AUSTIN M. BERRY
Assistant United States Attorneys
